1                                    UNITED STATES DISTRICT COURT
2                                             DISTRICT OF NEVADA
3
     SADIE HELM,                                              )
4                                                             )
                              Plaintiff,                      )        Case No.: 2:19-cv-00382-GMN-BNW
5
             vs.                                              )
6                                                             )                         ORDER
     CITY OF LAS VEGAS, et al.,                               )
7                                                             )
                              Defendants.                     )
8

9            Pending before the Court are the Motions to Dismiss the Complaint, (ECF Nos. 12, 63–
10   64, 67), filed by Defendants City of Henderson, Mario Rueda, Jason Tullis, Zach Yeoman,
11   Jarod Barto, and Cody Racine. Plaintiff Sadie Helm (“Plaintiff”) filed Responses, (ECF Nos.
12   39, 80–81, 83), and the moving Defendants filed Replies, (ECF Nos. 58, 97, 107, 109).
13           Also pending before the Court are the Motions to Dismiss the First Amended Complaint,
14   (ECF Nos. 111–112), filed by Defendants Mario Rueda, Jason Tullis, Zach Yeoman, and City
15   of Henderson. Plaintiff filed Responses, (ECF Nos. 119–120), and the moving Defendants
16   filed Replies, (ECF Nos. 123–124).
17           Also pending before the Court are Motions for Determination of Good Faith Settlement,
18   (ECF Nos. 110, 122, 125), filed by Defendants Cody Racine, Nathan Hanning, and Jarod
19   Barto.1 Plaintiff filed Notices of Non-Opposition regarding the Motions, (ECF Nos. 116, 127–
20   128).
21

     1
22     Barto has moved to reopen the case for the limited purpose of ruling on his Motion for Determination of Good
     Faith Settlement now that the Court has granted his Stipulation of Dismissal with prejudice, (See Mot. Reinstate
23   Case Limited Purpose, ECF No. 130). The Court concludes that it has jurisdiction to rule on the Motion without
     reopening the case with respect to Defendant Barto. See Wright & Miller, Federal Practice and Procedure §
24   3523.2 (“Under [ancillary jurisdiction] a district court acquires jurisdiction of a case or controversy in its
     entirety, and, as an incident to the full disposition of the matter, may hear collateral proceedings when necessary
25   to allow it to vindicate its role as a tribunal.”); cf. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 379
     (indicating that a court needs an independent basis of jurisdiction to award damages or order specific
     performance for breach of a settlement agreement because enforcement requires “more than a continuation or

                                                         Page 1 of 5
1            Also pending before the Court is Plaintiff’s Motion for Determination of Good Faith
2    Settlement, (ECF No. 134), regarding the settlement she reached with Defendants Mario
3    Rueda, Jason Tullis, and Zach Yeoman. Those Defendants jointly filed a Notice of Non-
4    Opposition, (ECF No. 135).
5            Also pending before the Court is the Motion for Determination of Good Faith
6    Settlement, (ECF No. 137), filed by Defendant City of Henderson. Plaintiff filed a Notice of
7    Limited Non-Opposition regarding the Motion, (ECF No. 138).
8    I.      BACKGROUND
9            This case arises out of Plaintiff’s allegations that a private, intimate video of her was
10   circulated within the City of Henderson and City of Las Vegas fire departments in violation of
11   her civil rights. (See generally Sec. Am. Compl., ECF No. 139). Plaintiff originally filed her
12   Complaint as a Jane Doe on March 5, 2019, (See Compl., ECF No. 1). The Defendants moved
13   to dismiss the Complaint or joined in motions for dismissal, (See Mots. Dismiss and Joinders,
14   ECF Nos. 12, 63–64, 67–68, 71, 77). After Defendants prevailed in opposition to Plaintiff’s
15   Motion to Proceed Anonymously, (Order, ECF No. 96), Plaintiff filed an Amended Complaint
16   under her own name, (First Am. Compl. (“FAC”), ECF No. 108). Many Defendants
17   subsequently moved to dismiss the First Amended Complaint or joined in such Motions. (Mots.
18   Dismiss FAC and Joinders, ECF Nos. 111–112, 114). Upon uncovering information in
19   discovery relevant to joining an additional defendant, Plaintiff sought leave to file a Second
20   Amended Complaint, (Mot. Am., ECF No. 131), which the Court granted after no party timely
21   opposed the Motion, (Min. Order, ECF No. 136).
22           During the pendency of this litigation, Plaintiff has settled with several Defendants, and
23   the settling parties seek orders from the Court determining that the settlements have been made
24

25   renewal of the dismissed suit . . . .”); see, e.g., Stanley v. Bertram-Trojan, Inc., 781 F. Supp. 218, 226 (S.D.N.Y.
     1991) (reaching the question of whether a settlement was reached in good faith after the parties to the settlement
     had been dismissed with prejudice).

                                                         Page 2 of 5
1    in good faith. (See Mots. Determination of Good Faith Settlement, ECF Nos. 110, 122, 125,
2    134, 137).
3    II.    DISCUSSION
4           The Court’s below discussion first addresses the pending Motions to Dismiss before
5    turning to the Motions for Determination of Good Faith Settlement.
6                 a. Motions to Dismiss
7           The Court finds that the pending Motions to Dismiss should be denied as moot.
8    Generally, when an amended complaint coincides with a motion to dismiss a previous
9    complaint, “the amended complaint supersedes the original, the latter being treated thereafter as
10   non-existent.” Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (overruled on
11   other grounds) (internal quotations omitted) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
12   1967)). Put differently, the filing of an amended complaint moots any pending motions to
13   dismiss earlier-filed complaints. See Ramirez v. Cty. of San Bernadino, 806 F.3d 1002, 1008
14   (9th Cir. 2015).
15          All of Defendants’ pending Motions to Dismiss seek dismissal of the original Complaint
16   or the First Amended Complaint. (See Mots. Dismiss, ECF Nos. 12, 63–64, 67, 111–112).
17   Plaintiff has since filed the Second Amended Complaint with leave of Court. (ECF No. 139).
18   Therefore, the filing of the Second Amended Complaint mooted all the pending Motions to
19   Dismiss because they seek dismissal of previously filed Complaints.
20                b. Motions for Determination of Good-Faith Settlement
21          Under Nevada law, the determination of whether a settlement is in “good faith” under
22   Nev. Rev. Stat. 17.245 is “left to the discretion of the trial court based upon all relevant facts
23   available.” Velsicol Chem. Corp. v. Davidson, 811 P.2d 561, 563 (Nev. 1991). The factors
24   discussed in In re MGM Grand Hotel Fire Litig., 570 F. Supp. 913, 927 (D. Nev. 1983) may be
25   among the relevant facts a court may choose to consider in the exercise of its “considerable


                                                  Page 3 of 5
1    discretion.” The Doctors Co. v. Vincent, 98 P.3d 681, 686–87 (Nev. 2004). Such factors
2    include “the amount paid in settlement, the allocation of the settlement proceeds among
3    plaintiffs, the insurance policy limits of settling defendants, the financial condition of settling
4    defendants, and the existence of collusion, fraud or tortious conduct aimed to injure the
5    interests of non-settling defendants.” In re MGM, 570 F. Supp. at 927. However, Nevada law
6    includes no requirement that a court consider or limit its analysis to the MGM factors or hold a
7    hearing before making a determination of good faith. Velsicol Chem. Corp., 811 P.2d at 563
8    (expressly declining to adopt the “California rule,” contrary to the court’s assumption in
9    MGM).
10          The Court first considers the unopposed Motions for Determination of Good Faith
11   Settlement regarding Plaintiff’s agreements with Defendants Hanning, Barto, Rueda, Tullis,
12   and Yeoman. Having considered the pertinent factors, the arguments presented in the instant
13   Motions, and the lack of any opposition by any potentially affected parties, the Court finds that
14   the settlements were made in good faith for purposes of Nev. Rev. Stat. 17.245. See also LR 7-
15   2(d) (“The failure of an opposing party to file points and authorities in response to any motion .
16   . . constitutes a consent to the granting of the motion.”).
17          The Court next considers Plaintiff’s Limited Opposition to Defendant City of
18   Henderson’s Motion for Determination of Good Faith Settlement. (See Lim. Opp., ECF No.
19   138). In Plaintiff’s Opposition, she represents that “she does not oppose Defendant City of
20   Henderson’s request that the Court certify and acknowledge that the settlement . . . was made in
21   good faith as defined in NRS 17.245.” (Id. 2:6–8). Rather, she creates a record that “Plaintiff
22   disagrees with Defendant City of Henderson’s statements regarding Plaintiff’s likelihood of
23   success on the merits, Defendant’s culpability or extent of involvement in the allegations at
24   hand, and City of Henderson’s statement that ‘Henderson is settling for more than the case
25   against it is reasonably worth as Henderson was not involved in either the dissemination of the


                                                  Page 4 of 5
1    intimate video or the subsequent investigation into the dissemination of the video.’” (Id. 2:8–
2    14) (quoting Mot. Determination of Good Faith Settlement 5:9–12, ECF No. 137). Having
3    considered the MGM factors, the Court concludes that the parties’ settlement was made in good
4    faith, and that City of Henderson’s description of the facts of the case is not binding on the
5    Court as litigation proceeds with the remaining Defendants.
6    III.   CONCLUSION
7           IT IS HEREBY ORDERED that the Motions to Dismiss the Complaint, (ECF Nos. 12,
8    63–64, 67), are DENIED as moot.
9           IT IS FURTHER ORDERED that the Motions to Dismiss the First Amended
10   Complaint, (ECF Nos. 111–112), are DENIED as moot.
11          IT IS FURTHER ORDERED that the Motions for Determination of Good Faith
12   Settlement, (ECF Nos. 110, 122, 125, 134, 137), are GRANTED.
13          IT IS FURTHER ORDERED that Defendant Jarod Barto’s Motion for Reinstatement
14   of Case for Limited Purpose, (ECF No. 130), is DENIED as moot.
                        16
15          DATED this _____ day of January, 2020.
16

17

18
                                                   ___________________________________
19
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
20

21

22

23

24

25



                                                 Page 5 of 5
